

Exhibit 10.2


THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN THE
MANNER AND TO THE EXTENT SET FORTH IN SECTION 4 BELOW AND THAT CERTAIN
INTERCREDITOR AND SUBORDINATION AGREEMENT (THE “INTERCREDITOR AGREEMENT”) DATED
AS OF THE DATE HEREOF, AMONG THE NOTEHOLDER (AS DEFINED BELOW) WILMINGTON TRUST,
NATIONAL ASSOCIATION AS AGENT FOR THE PARTICIPATING COUNTERPARTIES UNDER THE
SECURITY AND COLLATERAL AGENCY AGREEMENT BY AND AMONG THE PARTICIPATING
COUNTERPARTIES, THE BORROWER AND GUARANTORS (IN SUCH CAPACITY, THE “COLLATERAL
AGENT”) TO THE OBLIGATIONS (INCLUDING INTEREST) OWED BY BORROWER AND THE
GUARANTORS TO THE PARTICIPATING COUNTERPARTIES PURSUANT TO THE REPURCHASE
AGREEMENTS (AS DEFINED BELOW); AND EACH HOLDER OF THIS NOTE, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR
(II) EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT AND
THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES
LAWS ARE AVAILABLE.
$10,000,000.00
AG MORTGAGE INVESTMENT TRUST, INC.
SECURED PROMISSORY NOTE
April 10, 2020
AG Mortgage Investment Trust, Inc., a Maryland corporation (the “Borrower”), for
value received, hereby promises to pay to the order of AG REIT Management, LLC
(the “Noteholder”) or its assigns, the sum of Ten Million Dollars and 00/100
($10,000,000.00) or such lesser amount as shall then be outstanding hereunder,
together with all accrued and unpaid interest thereon as provided herein and all
other amounts payable under this Note. The principal amount hereof and any
unpaid accrued interest hereon, as set forth below, shall be due and payable on
the earlier to occur of (i) the full and indefeasible payment of the obligations
of the Borrower and the Guarantors arising under the Repurchase Agreements of
Participating Counterparties listed on Schedule 2 (collectively, the “Repurchase
Agreements”), complete copies of which have been provided to the Noteholder and
(ii) March 31, 2021 (the “Maturity Date”). Payment for all amounts due hereunder
shall be made by wire transfer in immediately available funds to the account or
accounts designated by the Noteholder in writing to the Borrower.
This Note has been executed and delivered in exchange for the Noteholder’s
delivery to the Borrower of $10,000,000.
The following is a statement of the rights of the Noteholder and the conditions
to which this Note is subject, and to which the Noteholder hereof, by the
acceptance of this Note, agrees:







--------------------------------------------------------------------------------





1.Definitions. As used in this Note, the following terms, unless the context
otherwise requires, have the following meanings:
(i)    “Borrower” has the meaning set forth above and shall include any
corporation which shall succeed to or assume the obligations of AG Mortgage
Investment Trust, Inc. under this Note;
(ii)    “Collateral” has the meaning set forth in the Subordinated Security
Agreement;
(iii)    “Deposit Account Control Agreements” has the meaning set forth in the
Subordinated Security Agreement;
(iv)    “First Lien Security Agreement” means the Security and Collateral Agency
Agreement by and among the Borrower and Guarantors, as Debtors, and the
Collateral Agent, as agent for the Participating Counterparties, dated as of the
date hereof and as the same may be amended from time to time hereafter.
(v)    “Forbearance Agreement” means that certain Forbearance and Standstill
Agreement, dated as of the date hereof, by and among the Borrower, the
Guarantors, and the Participating Counterparties, as the same may be amended
from time to time after the date hereof;
(vi)    “Guarantors” means each party listed on Schedule 1;
(vii)    “Noteholder,” when the context refers to a holder of this Note, shall
mean the holder named in the first paragraph hereof and any person who shall at
the time be the holder of this Note as a result of an assignment to, or
endorsement in favor of, such person;
(viii)    “Participating Counterparties” shall have the meaning set forth in the
Forbearance Agreement;
(ix)     “Subordinated Security Agreement” means the Security Agreement by and
among the Borrower, Guarantors, and Noteholder, dated as of the date hereof and
as the same may be amended from time to time hereafter; and
(x)    “Uniform Commercial Code” shall mean the Uniform Commercial Code as
adopted in the State of New York from time to time.
2.    Interest. The unpaid principal balance of this Note shall accrue interest
from the date of this Note until the payment in full of such principal balance
at 6% per annum. Interest shall be payable monthly in kind through the addition
of such accrued monthly interest to the outstanding principal balance of the
Note. All accrued and unpaid interest shall be payable in full in cash on the
Maturity Date.
3.    Guarantee. Each Guarantor hereby agrees that it shall be jointly and
severally liable for the entire principal balance of this Note, plus all accrued
and unpaid interest thereon and all other amounts payable under this Note. Each
Guarantor acknowledges and agrees that the guarantee provided for hereunder
shall be construed as a continuing, absolute and unconditional guarantee of
payment and performance and not of collection, without regard to any defense,
set-off, or counterclaim that may be available to the Borrower or any other
Guarantor or any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such other Guarantor) which constitutes, or might
be construed to constitute, an equitable or legal discharge of the Borrower or
any other Guarantor.


2





--------------------------------------------------------------------------------





4.    Grant of Security Interest. To secure the prompt payment and performance
of all obligations of the Borrower and the Guarantors to the Noteholder under
this Note, the Borrower and each Guarantor hereby assigns, pledges and grants to
the Noteholder a continuing security interest in and to and lien on all of its
Collateral, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located, on the terms and conditions set forth in the
Subordinated Security Agreement.
5.    Priority of Obligations. The obligations of the Borrower and Guarantors
under this Note are secured by the Collateral pursuant to the terms of the
Subordinated Security Agreement. The obligations of the Borrower and Guarantors
under this Note shall be senior obligations of such Borrower and each such
Guarantor, subordinated solely to the Obligations (as defined in the First Lien
Security Agreement) as set forth in the Intercreditor Agreement No Borrower or
Guarantor shall incur any obligation or indebtedness that is or purports to be
senior to the obligations of the Borrower or any Guarantor under this Note other
than the Obligations without the prior written consent of the Noteholder.
6.    Covenants. The Borrower covenants and agrees that the $10,000,000 received
in exchange for this Note shall be deposited into an account or accounts that
are or will be subject to the Deposit Account Control Agreements and constitute
collateral subject to the First Lien Security Agreement and the Subordinated
Security Agreement.
7.    Events of Default. Subject to the Intercreditor Agreement, if any of the
events specified in this Section 6 shall occur (herein individually referred to
as an “Event of Default”), the Noteholder of the Note may, so long as such
condition exists, declare the entire principal and unpaid accrued interest
hereon immediately due and payable and exercise any or all other remedies
available under the Subordinated Security Agreement or under applicable law, by
notice in writing to the Borrower (provided that, in the case of an Event of
Default under clause (iv) or (v) below, all such amounts shall automatically
become immediately due and payable without the need for notice or any other
action by the Noteholder:
(i)    Failure by the Borrower or a Guarantor to pay when due any principal of
or interest on this Note or any other amount payable hereunder, whether at
maturity, by reason of notice of acceleration pursuant to the terms of this Note
or otherwise;
(ii)    The termination of the Forbearance Agreement;
(iii)    Failure by the Borrower or a Guarantor to perform any covenant or
agreement set forth in this Note;
(iv)    The institution by the Borrower or a Guarantor of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to institution of
bankruptcy or insolvency proceedings against it or the filing by it of a
petition or answer or consent seeking reorganization or release under Title 11
of the United States Code (the “ Bankruptcy Code”)or any other applicable
federal or state law, or the consent by it to the filing of any such petition or
the appointment of a receiver, liquidator, assignee, trustee, or other similar
official of a Borrower, or of any substantial part of its property, or the
making by it of an assignment for the benefit of creditors, or the taking of
corporate action by a Borrower in furtherance of any such action; or
(v)    If, within 45 days after the commencement of an action against the
Borrower or a Guarantor seeking any bankruptcy, insolvency, reorganization,
liquidation, dissolution, or similar relief under any present or future statute,
law, or regulation, such action shall not have been dismissed or otherwise
resolved in favor of the Borrowers.


3





--------------------------------------------------------------------------------





8.    Prepayment. So long as any obligations to the Participating Counterparties
remain outstanding under the Repurchase Agreements, unless consented to by the
Participating Counterparties, neither the Borrower nor any Guarantor may prepay
the principal amount of, or any accrued and unpaid interest with respect to,
this Note .
9.    Transfer. Subject to applicable law, this Note may be transferred by the
Noteholder, in whole or in part, to any party upon written notice to the
Borrower and delivery by the transferee or transferees of an acknowledgment and
joinder to the Intercreditor Agreement. Any transfer in violation of the
foregoing requirements shall be void ab initio and be of no force and effect.
10.    Waiver and Amendment. No provision of this Note may be amended, waived,
or modified without the written consent of the Noteholder, in its sole
discretion. No failure or delay on the part of the Noteholder in the exercise of
any power, right, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right, or privilege
preclude other or further exercise thereof or of any other right, power, or
privilege.
11.    Joint and Several Obligation of the Borrower and Guarantors. The Borrower
and each Guarantor agrees that it is jointly and severally, directly, and
primarily liable to the Noteholder for the payment of the amount due under this
Note and that such liability is independent of the duties, obligations, and
liabilities of each other party. The Borrower and each Guarantor further
acknowledges and agrees that the Noteholder may enforce this Note, including its
rights to Collateral, and any other document contemplated hereby independently
as to each Borrower or Guarantor and independently of any other remedy or
security the Noteholder may have.
12.    Waiver of Presentment, Demand, and Dishonor. The Borrower and each
Guarantor hereby waives presentment for payment, protest, demand, notice of
protest, notice of nonpayment and diligence with respect to this Note, and
waives and renounces all rights to the benefits of any statute of limitations or
any moratorium, appraisement, or exemption now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Bankruptcy Code, both as to
itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations hereunder and any and all
extensions, renewals, and modifications hereof.
13.    Notices. All notices, requests, consents, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given on the date of service if served personally on the party to whom
notice is to be given, on the date of transmittal of services via telecopy to
the party to whom notice is to be given (with a confirming copy delivered within
24 hours thereafter), or on the third day after mailing if mailed to the party
to whom notice is to be given, by first class mail, registered or certified,
postage prepaid, or overnight mail via a nationally recognized courier providing
a receipt for delivery and properly addressed at the respective addresses of the
parties as set forth herein. Any party may change its address for purposes of
this paragraph by giving notice of the new address to each of the other parties
in the manner set forth above.
14.    Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, excluding that
body of law relating to conflict of laws. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS NOTE, EACH OF THE BORROWER AND THE GUARANTORS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE


4





--------------------------------------------------------------------------------





BORROWER AND THE GUARANTORS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT. EACH OF THE
BORROWER, THE GUARANTORS, AND THE NOTEHOLDER WAIVES ITS RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY SUCH PARTY AGAINST ANY OTHER,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE
BORROWER, THE GUARANTORS, AND THE NOTEHOLDER AGREE THAT ANY SUCH CLAIM OR CAUSE
OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY
15.    Heading; References. All headings used herein are used for convenience
only and shall not be used to construe or interpret this Note. Except where
otherwise indicated, all references herein to Sections refer to Sections hereof.
16.    Payment of Taxes. The Borrower will pay all taxes (other than taxes based
upon income) and other governmental charges that may be imposed with respect to
the issue or delivery to the Noteholder of this Note.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




5





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower and each Guarantor has caused this Note to be
issued this 10th day of April, 2020.


AG MORTGAGE INVESTMENT TRUST, INC., as Borrower
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO, LLC, as a Guarantor
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: AG MIT, LLC, as a Guarantor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: GCAT 2020-23A, LLC, as a Guarantor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: Authorized Signatory


By: GCAT 2020-23B, LLC, as a Guarantor
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: Authorized Signatory


6





--------------------------------------------------------------------------------





AG MIT INTERNATIONAL LLC, as a Guarantor
By: AG MIT, LLC, its Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO EC LLC, as a Guarantor
By: AG MIT RES LLC, its Sole Member
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RES LLC, as a Guarantor
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel










7





--------------------------------------------------------------------------------





AG MIT CREL III, LLC, as a Guarantor
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT WFB1 2014 LLC, as a Guarantor
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT ARC, LLC, as a Guarantor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel














8





--------------------------------------------------------------------------------





AG MIT HC, L.L.C., as a Guarantor
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RPL TRS LLC, as a Guarantor
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel




9





--------------------------------------------------------------------------------





Agreed and Acknowledged:
AG REIT Management, LLC, as Noteholder
By: Angelo, Gordon & Co., L.P., its
Member
By: /s/ Brian Sigman    
Name: Brian Sigman
Title: Chief Financial Officer
Address:
Mr. Brian Sigman
Chief Financial Officer
Angelo, Gordon & Co. L.P.,
245 Park Avenue
New York, NY 10167
Email: bsigman@angelogordon.com


With a copy, which shall not constitute notice, to:


Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745
Attn: Mark Volow
Email: mvolow@akingump.com


10





--------------------------------------------------------------------------------







Schedule 1


Guarantors


AG MIT CMO, LLC
AG MIT, LLC
GCAT 2020-23A, LLC
GCAT 2020-23B, LLC
AG MIT International LLC
AG MIT CMO EC LLC
AG MIT RES LLC
AG MIT CREL III LLC
AG MIT WFB1 2014 LLC
AG MIT ARC, LLC
AG MIT HC, LLC
AG MITT RPL TRS LLC



11





--------------------------------------------------------------------------------







Schedule 2


Repurchase Agreements






12



